Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority from Japanese Patent Application No. 2017-045339 filed on Mar. 9, 2017, the entire subject matter of which is incorporated herein by reference.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
DETAILED ACTION
This Office Action is in response to a Request for Continued Examination (RCE) application received on 07/08/2022. Applicant submitted supplemental amendment of claims on 09/12/2022 which are considered for this Office Action. In the amendment, claims 1, 2, 4 and 11 have been amended. Claim 10 remain cancelled. Claims 3, 5-9 and 12-19 remain original. No new claim has been added. 
For this Office Action, claims 1-9 and 11-19 have been examined. 



Response to Arguments
Claim Rejections under 35 USC § 112(a)
	Examiner notes that Applicant’s has partially amended last limitation of claims 1 and 4 and completed cancelled last amendment of claim 11 to overcome the 35 USC § 112(a) rejection. Examiner would like to mention that new amendments still lack written description support in the specification. Therefore, the claims are still rejected under 35 USC § 112(a). See office action for details. 
Claim Rejections under 35 USC § 112(b)
	Applicant’s amendments to fourth limitation of independent claims 1, 4 and 11 have been reviewed and found to be persuasive. Therefore, this rejection has been withdrawn. However, upon further review of the amended limitations, claims are further rejected under 35 USC § 112(b). See office action for details.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 recite “receive, by the server, the first code from the first function execution device; determine whether the first code has been used by determining, in response to the first code being received from the first function execution device, whether or not a first completion information representing that a function has been enabled in a second function execution device which is different from the first function execution device is stored in the memory in association with the first function information and the first code, and execute, by the server, in response to the first code being received from the first function execution device and it being determined that the first completion information is not stored in the memory, a first enabling process for enabling the first function in the first function execution device, wherein the first function is identified by the first function information stored in the memory of the server, in association with the first code” in fourth, fifth and sixth limitations. 
	Specification lacks support for this language in the identified limitations. 
Specification discloses:
	In T15, the management server 600 determines whether or not the target code is already used. Specifically, the management server 600 determines whether or not a model name and a MAC address are associated with the target code and the target function ID in the registration table TB3 [0048],
In T20, the management server 600 determines whether or not the target MFP supports a function (hereinafter, referred to as “target function”) that is identified by the target function ID (whether or not the function is executable) [0049],
In T25, the management server 600 determines whether or not enabling of the target function in the target MFP is completed. Specifically, the management server 600 determines whether or not the received model name and the received MAC address are associated with the target function ID and a code different from the target code in the registration table TB3. In a case where the management server 600 determines that the received model name and the received MAC address are associated with the target function ID and a code different from the target code, the answer of T25 is YES, and the process proceeds to T35. In a case where the management server 600 determines that the received model name and the received MAC address are not associated with the target function ID and a code different from the target code, the answer of T25 is NO, and the process proceeds to T30 [0050],
In T30, the management server 600 updates the registration table TB3. Specifically, the management server 600 stores the received model name and the received MAC address in the registration table TB3 in association with the target code and the target function ID [0051].
	However, specification is silent with respect to “receive, by the server, the first code from the first function execution device; determine whether the first code [and] has been used by determining, in response to the first code being received from the first function execution device, whether or not a first completion information representing that a function has been enabled in a second function execution device which is different from the first function execution device is stored in the memory in association with the first function information and the first code, and execute, by the server, in response to the first code being received from the first function execution device and it being determined that the first completion information is not stored in the memory, a first enabling process for enabling the first function in the first function execution device, wherein the first function is identified by the first function information stored in the memory of the server, in association with the first code”.
	Independent claim 4 also recite similar limitations and therefore rejected under same rationale. 
Independent claim 11 also recite similar limitations and therefore rejected under same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 1, recites “determine whether the first code has been used by determining, in response to the first code being received from the first function execution device, whether or not a first completion information representing that a function has been enabled in a second function execution device which is different from the first function execution device is stored in the memory in association with the first function information and the first code” in fifth limitation. 
It is unclear from the claim language as to what is being referred to the “is stored in the memory”. Is it referring to ‘the first code’, ‘a first completion information’ or ‘a function’ stored in the memory? 
Independent claim 4 also recite similar limitations and therefore rejected under same rationale. 
Independent claim 11 also recite similar limitations and therefore rejected under same rationale. 
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are also rejected based on the same rationale as applied to their parent claims above. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 third limitation recites “the first e code to the external server”. Examiner finds this a typographical mistake. Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M AHSAN/Patent Examiner, Art Unit 2432                                                                                                                                                                                                        09/22/2022